Memorandum by the Court. Appeal from a judgment of the Supreme Court of Clinton County denying relator’s petition for a writ of habeas corpus. The delay of 41 days in pronouncing- sentence after a plea of guilty without intially appointing the time for the pronouncement of judgment did not deprive the eourc of jurisdiction. (People ex rel. Accurso v. McMann, 23 A D 2d 936, mot. for lv. to app. den. 16 N Y 2d 486; People ex rel. De Berry v. McMann, 24 A D 2d 661, mot. for lv. to app. den. 16 N Y 2d 484.) The further argument advanced in the brief of petitioner that he was prejudiced by the trial court’s failure to give longer notice of the time appointed for the pronouncement of sentence, raised for the first time on this appeal, is unavailing. (People ex rel. Gantz v. Herold, 24 A D 2d 776, mot. for lv. to app. den. 17 N Y 2d 420.) Judgment affirmed, without costs.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.